Exhibit 10.2

 

Tenancy-In-Common Agreement

 

This Tenancy-In-Common Agreement (“Agreement”) is effective as of the 14th day
of May, 2017, by and between Roni Kohn (herein referred to as “Trustee”) and
Coolisys Technologies Inc. (herein referred to either “Coolisys” or
“Beneficiary”) (Trustee and Coolisys each a “Co-Owner, and collectively
“Co-Owners”). Reference to dollar amounts herein shall mean United States
dollars.

 

Recitals

 

Whereas, Coolisys, through its subsidiaries, provides technological solutions to
the industrial, medical and defense and aerospace growth markets;

 

Whereas, Coolisys’ current business is conducted in Europe and it wishes to
establish a presence in Israel to oversee its European operations and to expand
its business in the hi-tech industry located in Israel;

 

Whereas, for business reasons, Coolisys, along with Amos Kohn, its current
President and Chief Executive Officer (“Kohn”), wished to make an investment in
real property located at 14 Sheshet Hayamim Street in Zichron Yaakov, Israel
(“Property”) which would serve as a residence/office facility for Coolisys’
business operations and its executive officers and which would be owned twenty
eight percent (28%) by Coolisys (“Coolisys Property Interest”) and seventy two
(72%) by Kohn (“Kohn Property Interest”) ;

 

Whereas, to quickly facilitate the purchase of the Property, the Property was
initially purchased and recorded in the name of the Trustee with the
understanding that Trustee would represent the Kohn Property Interest and
Trustee would nominally hold the Coolisys Property Interest until it will be
registered with the Israel Land Registry;

 

Whereas, to document the obliations of Trustee to Beneficiary, Trustee and
Beneficiary entered into a Trust Agreement dated the same date hereof which sets
forth obigations of Trustee to Beneficiary under the Trust Agreement until the
Coolisys Property Interest has been recorded; and

 

Whereas, the Co-Owners desire that during the period from the date hereof until
the Coolisys Property Interest will be recorded with the Israel Land Registry,
and thereafter, Trustee and Coolisys agree for the orderly and efficient
operation, management, maintenance, and improvement of the Property, the sale or
other transfer of any Co-Owner’s interest in the Property, and certain other
matters herein set forth.

 

AGREEMENT

 

In consideration of the Recitals and of the mutual promises and covenants
contained herein, the Co-Owners agree as follows:

 

1.            Nature of the Tenancy in Common: Tax Status.

 

1.1     Undivided Percentage Ownership. The Co-Owners recognize that none of
them will individually own any particular portion of the Property. Instead, each
Co-Owner will own an undivided interest in the entire Property, as tenants in
common and based on their respective ownership in the Property as set forth in
Exhibit A, each as to an undivided interest therein in the proportions set forth
in recorded deeds, executed prior to or subsequent to this Agreement.

 

1.2      Partnership Not Intended. This Agreement is not intended to create a
partnership or joint venture, but to describe the terms and conditions upon
which each party shall hold undivided interests in the Property. No party is
authorized to act as agent for or on behalf of any other party, to do any act
which would be binding on any other party, or to incur any expenditure with
respect to the Property except as specifically provided in this Agreement.

 

1

--------------------------------------------------------------------------------

 

 

2.            Term. This Agreement shall continue until the earliest to occur of
(a) termination by written agreement of all of the Co-Owners; (b) the actual
conveyance to one Co-Owner of all interests in the Property, (c) the sale or
other disposition of the entire Property in accordance with the terms of this
Agreement; or (d) October 1, 2027.

 

3.            Possessory Rights

 

3.1     Exclusive Use. The Co-Owners agree that Coolisys and its executive
officers shall have the exclusive rights to use the Property for Coolisys’ and
its affiliates’ business operations.

 

4.            Defaults and Remedies.

 

(a) In the event that any Co-Owner fails to perform any monetary or non-monetary
obligation under this Agreement, the non-defaulting Co-Owner shall give the
defaulting Co-Owner written notice of such default, and if the defaulting
Co-Owner does not cure such default within thirty (30) days after receiving such
notice, such default shall be deemed a “Default” hereunder.

 

(b) In the event that Co-Owner fails to pay or fulfill its obligations related
to its Property Interest, and there is a default claimed against, or lien or
encumberance recorded against, such Co-Owner’s Property Interest, such default,
lien or encumbrance shall be deemed a “Default” hereunder.

 

(c) In the event of a Default, in addition to any and all other rights and
remedies that the non-defaulting Co-Owner may have hereunder or at law or in
equity, the non-defaulting Co-Owner shall be entitled to: (i) cure such Default
and to be reimbursed by the defaulting Co-Owner for any amounts that the
non-defaulting Co-Owner expends as a result of the Default (including, without
limitation, any amounts advanced by the non-defaulting Co-Owner to cure such
Default and any attorneys fees associated with cure of the problem), together
with interest on such amounts at the rate of five percent (5%) per annum from
the date of such expenditure until repaid (“Advances”); or (ii) place a specific
lien against the defaulting Co-Owner's interest in the Property in the above
amount as permitted by law. In the event of a refinancing, the non-defaulting
Co-Owner shall have the right to reimbursement under subpart (c)(i) of this
Section for any Advances before the proceeds of any sale or refinancing are
distributed to the Co-Owners.

 

(d) In the event of a sale of all or substantially all of the Coolisys' assets
or any bankruptcy, insolvency, administration, receivership, liquidation or
similar proceedings that is initiated with respect to Coolisys and not dismissed
within 60 days, Trustee’s right to purchase Coolisys’ Property Interest pursuant
to Section 8.1 shall become fully vested.

 

5.            Encumbrances and Liens. Except with written consent of all
Co-Owners, no Co-Owner shall mortgage, pledge, or otherwise encumber her or its
interest in the Property or permit any lien (other than a lien for property
taxes and assessments that are due and payable but not delinquent) to attach to
the Property or such Co-Owner’s interest in the Property. For purposes of this
Agreement, a lien includes a mechanics lien. If any lien shall at any time so
attach, the Co-Owner responsible therefor shall cause the lien to be discharged
within thirty (30) days after notice of the filing thereof at her or its sole
expense.

 

2

--------------------------------------------------------------------------------

 

 

6.            Management of Property.

 

6.1     Joint Decisions. The Property shall be managed by the Trustee; however,
Beneficiary shall approve, and such approval shall not be unreasonably withheld,
all major decisions with respect to the long-term management, operation and
control of the Beneficiary’s interests in the Property, such as:

 

(a)     Financing or refinancing of the Property;

 

(b)     Sale, lease or other transfer of the Property;

 

(c)     Making any material expenditures or incurring any material obligation in
connection with the Property; or

 

(d)     Any other decision that materially affects the Property.

 

6.2.     Maintenance and Operations. During the term of this Agreement, Trustee,
at its cost, shall be responsible for the maintenance and operations related to
the Property, including but not limited to, maintenance and cleaning, utilities,
property taxes, insurance, and repairs to the Property. However, those expenses
directly related to Coolisys conducting its business shall be paid by Coolisys.

 

7.            Partition and Receiver.

 

7.1     No Co-Owner has the right to (i) partition any portion of the Property,
(ii) make application to any court or authority for a partition of the Property
or for the appointment of a receiver for the Property (iii) commence or
prosecute any action or proceeding for a portion of the Property or for the
appointment of a receiver for the Property.

 

8.      Transfer of Interest in the Property.

 

8.1     Trustee’s Right to Purchase Coolisys’ Property Interest. As a material
consideration of Coolisys entering into this Agreement is Kohn’s continued
employment, Trustee shall have the right to purchase Coolisys’ Property Interest
subject to certain vesting rights as follows:

 

(i)     effective October 1, 2017, for each completed calendar month of
employment of Kohn by Coolisys, Trustee shall have the right to purchase a
twenty three and one-third one-thousandths (0.002333) interest of Coolisys’
Property Interest for $1.00. By way of example only, assuming that Kohn is
employed by Coolisys for 120 calendar months, Trustee shall have the right to
purchase 100% of the Coolisys Property Interest for $120.00. However, such right
shall be accelerated to 60 months if Kohn is continuously employed as an officer
of the Company.

 

8.2     Coolisys’ Right to Require Trustee to Purchase Unvested Coolisys’
Property Interest. In the event that Kohn is not employed by Coolisys, within 30
days of notice of non-employment issued by Coolisys, Coolisys shall have the
right to demand that Trustee purchase Coolisys’ remaining Property Interest that
was not subject to vesting (the Unvested Property Interest) for the fair value
market value of such Unvested Property Interest in United States dollars.
Trustee and Coolisys will mutally engage a third party appraiser to determine
the “fair market value” of the Property. Such purchase of Coolisys’ Unvested
Property Interest must be completed within 120 days of the notice of
non-employment. Alternativley, to eliminate the cost and time of an appraisal,
if Trustee and Coolisys can agree upon a value of the Unvested Property Interest
and such value is between 90% and 110% of the Unvested Property Interest the
parties can elect to value the Property by mutual agreement. By way of example
only, assuming that Kohn is employed by Coolisys for 30 calendar months, Trustee
would have the right to purchase 25% of the 28% Coolisys Propertly Interest for
$30.00 (30 months x 0.002333 = 7%). Further, if the agreed upon value of the
Unvested Property Interest is between 90% and 110% of $225,000 (75% x $300,000),
the parties can elect to value the Property by mutual agreement. Coolisys shall
have the right to demand the sale of the Property if the purchase of Coolisys
Unvested Property Interest is not completed within 120 days of the notice of
non-employment. Trustee shall be granted a 60 day extension provided Trustee can
demonstrate she is working in good faith to complete the purchase of the
Coolisys Unvested Property Interest.

 

3

--------------------------------------------------------------------------------

 

 

8.3     No Right to Sell Kohn Property Interest. Subject to Section 8.4, Trustee
shall have no right to sell the Kohn Property Interest.

 

8.4     Effective Time of Rights. The rights under Section 8.1 or 8.2 shall
become effective, and the prohibition under Section 8.3 shall terminate, upon
the earlier of (i) ten years (ii) Kohn is no longer employed by Coolisys or its
affilates and (iii) exceleration of vesting.

 

8.5     Right of Offset. Any amounts due under Trustee’s obligation to purchase
Coolisys’ Property Interest under Section 8.2 shall be offset against any
amounts due by Coolisys or its affilates to Kohn pursuant to his employment or
similar agreement.

 

8.6     Coolisys undertakes not to sell, lease, sublease, transfer, grant,
encumber, change or otherwise effect any other disposition in or in respect to
Coolisys’ Property Interest.

 

8.7     Notwithstanding anything to the contrary, Coolisys will bear all costs
and expenses, including without limitation all taxes, CPI linkage differentials
and penalty interest, if and to the extent such are levied on Coolisys, Trustee
and/or Kohn, in connection with or resulting from the Trust Agreement and/or any
transfer of interest in the property to Trustee or Kohn pursuant to the terms of
this Agreement.

 

9.            Damage or Destruction

 

9.1     Insurance Available. If the Property suffers any damage or destruction
that is covered by an insurance policy obtained by the Co-Owners, the Co-Owners
agree to use any such proceeds from such insurance policy to repair or replace
the Property or, if required by the lender, to pay down or repay the Mortgage.
If any insurance proceeds remain after application as provided in the previous
sentence, the excess insurance proceeds shall be retained by the Co-Owners in
the operating account for the Property.

 

9.2     No Insurance Available. If the Property suffers any damage or
destruction that is not covered by an insurance policy obtained by the
Co-Owners, the Co-Owners agree to meet and confer relative to funding any repair
or replacement costs needed to repair or replace the damaged or destroyed
Property.

 

10.          General Provisions

 

10.1      Mediation/Arbitration. The Co-Owners shall exercise prudent business
judgment in the management of the Property. If the Co-Owners cannot agree on a
prudent course of action to take relative to the Property, either Co-Owner may
compel first mediation and if that does not resolve the dispute, binding
arbitration before the American Arbitration Association.

 

10.2     Notices. A notice, document or report permitted or required by this
Agreement or by law shall be in writing and deemed received by the person to
whom it is given upon either (i) personal delivery (ii) expiration of
forty-eight (48) hours after deposit in the United States mail (first-class,
registered or certified), postage prepaid and addressed to the person’s current
address or, if unavailable, to the last known address of the person to be
notified, or (iii) when permitted by law, by electronic transmittal.

 

4

--------------------------------------------------------------------------------

 

 

10.3     Indemnity. If a Co-Owner becomes subject to any claim, liability,
obligation, or loss arising from or related to the willful or negligent act or
omission of another Co-Owner, such other Co-Owner fully indemnify him/her from
all associated costs and expenses including attorneys fees.

 

10.4     Amendments. This Agreement is subject to amendment only by a writing
that makes reference to this Agreement and is signed by all parties hereto.

 

10.5     Assignment. Except as otherwise provided herein, no Co-Owner may assign
this Agreement, voluntarily or by operation of law, without the other Co-Owners’
prior written consent.

 

10.6     Attorneys Fees. If a dispute of any type arises, or an action is filed
under this Agreement based in contract, tort or equity, or this Agreement gives
rise to any other legal proceeding between any of the parties hereto, the
prevailing party shall be entitled to recover from the losing party reasonable
attorneys' fees, costs and expenses and all other costs not ordinarily
recoverable under Code of Civil Procedure §1033.5(b).The terms "attorneys'
fees," "costs" and "expenses" shall also include, without limitation, fees and
costs incurred in the following proceedings: (1) mediations; (2) arbitrations;
(3) bankruptcy proceedings; (4) appeals; (5) post-judgment motions and
collection actions; and (6) garnishment, levy and debtor examinations.

 

10.7     Third Party Beneficiary. This Agreement has been made and is made
solely for the benefit of the named Co-Owners and Kohn and their respective
successors and permitted assigns. Nothing in this Agreement is intended to
confer any rights or remedies under or because of this Agreement on any persons
other than the parties to it and Kohn and their respective successors and
permitted assigns. Nothing in this Agreement is intended to relieve or discharge
the obligation or liability of any third persons to any party to this Agreement.

 

10.8      Governing Law. This Agreement and the obligations of the Co-Owners
hereunder shall be interpreted, construed, and enforced in accordance with the
laws of the State of California.

 

10.9     Entire Agreement. This Agreement contains the entire agreement between
the Co-Owners relative to the operation, maintenance, improvement, and the sale
or other transfer of the Property. No modifications or changes herein or hereof
shall be binding upon any Co-Owner unless set forth in a document duly executed
by, or on behalf of, such Co-Owner.

 

10.10    Personal Guarantee. Because Kohn will personally benefit from the right
under this Agreement, is a resident and citizen of the United States and
Coolisys would not otherwise enter into the Trust Agreement and this Agreement
with Trustee but for Kohn, Kohn personally guarantees all of the obligations of
Trustee under this Agreement as if he were a “Co-Owner”.

 

10.11    Liability. Neither Trustee nor Kohn shall have or incur any liability
for any act or omission in connection with the Trust Agreement or the property
except for actions conducted in willful misconduct. Without limitation of the
foregoing, in no event shall they be liable for special, indirect of
consequential loss or damage of any kind whatsoever (including but not limited
to lost profits).

 

5

--------------------------------------------------------------------------------

 

 

In witness whereof, the parties have executed this Agreement on this 16th day of
November 2017.

 

CooliSys Technologies, Inc.

Trustee

 

 

 

 

By: /s/ Milton Ault, III                   

/s/ Roni Kohn                                                 

Milton Ault, III

Roni Kohn

Director

 

          The foregoing obligations of Trustee are personally guaranteed by Amos
Kohn pursuant to Section 10.10.           /s/ Amos Kohn                        
                               Amos Kohn

 

6

--------------------------------------------------------------------------------

 

 

Exhibit A

Property Ownership Interests

 

  Roni Kohn 72.0%         Coolisys Technologies, Inc. 28.0%

 

 

 

A-1

    